Case 2:17-cv-01915-SRC-CLW Document 81 Filed 02/14/20 Page 1 of 2 PageID: 1431




                                                                                       CLOSED

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                        :
   JAMES CLARKE, for himself and all                    :   Civil Action No. 17-1915 (SRC)
   others similarly situated,                           :
                                                        :              ORDER
                                       Plaintiff,       :
                                                        :
                        v.                              :
                                                        :
   FLIK INTERNATIONAL CORP. and                         :
   COMPASS GROUP USA, INC.,                             :
                                                        :
                                   Defendants.          :
                                                        :

 CHESLER, District Judge

        This matter having come before the Court on the joint motion for approval of the

 settlement this action, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b)

 [ECF 78]; and the Court having reviewed the motion papers, including the proposed Settlement

 Agreement submitted as Exhibit 1 to the motion; and the Court having opted to rule on the

 motion based on the papers submitted and without oral argument, pursuant to Federal Rule of

 Civil Procedure 78; and for the reasons expressed in the Opinion filed herewith,

        IT IS on this 14th day of February, 2020,

        ORDERED that the parties’ joint motion for approval of the settlement of this action

 [ECF 78] be and hereby is GRANTED; and it is further

        ORDERED that, pursuant to 29 U.S.C. § 216(b), the proposed settlement, as set forth in

 the Settlement Agreement attached as Exhibit 1 to the motion filed on the docket at ECF 78, is




                                                    1
Case 2:17-cv-01915-SRC-CLW Document 81 Filed 02/14/20 Page 2 of 2 PageID: 1432




 approved as a fair and reasonable resolution of a bona fide dispute under the FLSA; and it is

 further

           ORDERED that, without affecting the finality of this Order, the Court will retain

 jurisdiction to enforce the terms of the Settlement Agreement and preside over any issues

 flowing from distribution of the settlement proceeds; and it is further

           ORDERED that this action be and hereby is DISMISSED WITH PREJUDICE.



                                                            s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge




                                                   2
